Citation Nr: 0301779	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  98-19 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for peripheral vascular 
disease with post operative below the knee amputation.

(The issues of entitlement to service connection for 
arthritis of the low back, and knots on the stomach and back 
near the base of the neck as a result of exposure to 
herbicides will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 until 
his retirement from active duty in March 1973.

This matter comes before the Board of Veterans Appeals' 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal. 

With respect to the remaining issues on appeal, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing any response received to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All available, relevant evidence with respect to the 
issue of entitlement to service connection for peripheral 
vascular disease of the right leg with post operative below 
the knee amputation, has been obtained by the RO.

2.  The appellant's peripheral vascular disease with post 
operative below the right knee amputation is of service 
origin.


CONCLUSION OF LAW

Peripheral vascular disease with post operative below the 
right knee amputation was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, and 3.326(a)).


With respect to the claim for service connection for 
peripheral vascular disease, the Board has reviewed this 
aspect of the appellant's claim in light of the VCAA and it's 
implementing regulations.  In this regard, the Board notes 
that the appellant was informed in the rating decision, 
Statement of the Case, and Supplemental Statements of the 
Case, and correspondence from the RO of the evidence 
necessary to substantiate his claim.  The record reflects 
that this matter has been twice remanded for further 
evidentiary development, to include VA examination.  In 
conjunction with the Board's August 2002 action in this case, 
the appellant was advised of the change in law, and 
particularly of VA's redefined duties mandated by the VCAA.  
He was further advised that he may submit additional evidence 
for consideration.  More recently, in January 2002, the Board 
undertook further development in this matter.  The appellant 
was notified regarding the particular evidence VA would 
obtain by letter dated in November 2002.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the appellant has not submitted any additional evidence for 
consideration in this matter.  There is no indication of 
record nor has the appellant identified any other potential 
sources of relevant evidence in support of the claim for 
service connection for peripheral vascular disease.  
Therefore, the Board is satisfied that the VA has met the 
notification and duty to assist requirements of the VCAA with 
regard to this issue.  

Service medical records reflect the appellant was seen in 
July 1968 for complaints of numbness involving the first 
three toes of the right foot.  An assessment of neuropathy of 
unknown origin was noted.  He was thereafter evaluated in 
January and February 1969 for complaints of vascular 
insufficiency of the left foot.  Service medical records also 
disclose the appellant was evaluated in 1971 with superficial 
thrombophlebitis.  On examination upon separation from 
service, in January 1973, the vascular system was evaluated 
as normal.  

The record further discloses that the appellant developed 
blood clots in the right leg following cholecystectomy in 
July 1994, and underwent femoral popliteal graft.  In August 
1994, the appellant was evaluated with progressive ischemia 
of the right foot with discoloration of the right great toe.  
Arteriogram revealed multilevel disease, superficial femoral 
artery disease and tibial artery disease.  Revascularization 
was performed.  By September 1994, it was determined that 
amputation of the right great toe was necessary because of 
gangrene due to poor circulation.  The wound became infected 
and further amputation was indicated.  The appellant 
underwent a below the knee amputation due to the infected 
right foot wound.  An assessment of peripheral vascular 
disease of the right leg, status post femoral popliteal graft 
bypass surgery with failure was noted.

VA medical examination reports dated in June 2001 have noted 
the appellant's history of peripheral vascular disease.  It 
was the examiner's impression that the appellant's peripheral 
vascular disease was of such severity that it likely 
represented a long-standing disorder, even existing prior to 
active duty.  In a November 2002 addendum to the June 2001 VA 
medical examination, the examiner noted that the service 
medical records demonstrate the appellant was evaluated with 
ischemia in 1968.  It was the examiner's conclusion that the 
appellant's peripheral vascular (arterial) disease was first 
shown during his period of active duty.  

The basic statutory and regulatory criteria applicable in 
this case provide that service connection may be granted for 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted on a presumptive basis in the case of certain 
chronic diseases, including arteriosclerosis, manifested to a 
compensable degree within a specified period after the 
veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991) 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Court of Appeals for Veterans Claims (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.

The record establishes that the appellant was not diagnosed 
with peripheral vascular disease in service.  While the 
appellant has reported the onset of symptomatology of his 
vascular disease since 1969, the evidence of record shows 
that peripheral vascular disease was not clinically 
established until October 1994.

A VA examiner in a November 2002 related the appellant's 
peripheral vascular (arterial) disease to his military 
service.  There is no medical opinion that contradicts this 
conclusion.  Accordingly, service connection for peripheral 
vascular disease with a below the right knee amputation is 
established. 


ORDER

Service connection for peripheral vascular disease with post 
operative below the right knee amputation is granted. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

